Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to discloses or to fairly suggest receive from a network device a request to subscribe to a channel associated with a first of a plurality of load control systems, wherein each of the plurality of load control systems is configured to control electrical
loads for a respective environment, each of the plurality of the load control systems is configured to publish messages to a message broker using a respective first topic and is configured to receive messages from the message broker by subscribing with the message broker to a respective second topic, the channel associated with the first load control system is correlated to the first and second topics of the first load control system, and the request to subscribe to the channel associated with the first load control system comprises a request to receive messages published by the first load control system to the first topic, receive from a computing server a set of topics associated with a respective one or more of the plurality of load control systems,
wherein the computing server is configured to receive from the message
broker messages published by the one or more of the plurality of load control
systems to the message broker, and to determine the set of topics based on the
received messages, and wherein the received messages include a first message published by the first load control system to the first topic associated with the first load control system, and wherein the set of topics includes the first topic associated with the
first load control system,  determine that the set of topics received from the computing server includes the first topic associated with the first load control system, and that the network device requested to receive messages published by the first load control system to the first topic, based at least in part on the determination, communicate an indication to the computing server to forward the first message published by the first load control system, responsive to communicating the indication, receive from the computing server the first message published by the first load control system, and
communicate to the network device the first message published by the first load control
system.
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2452